Title: From George Washington to Major General Israel Putnam, 17 April 1779
From: Washington, George
To: Putnam, Israel



Sir.
Head Quarters Middlebrook 17th April 1779

Immediately upon receipt of this letter, you will set about putting your division in the most perfect readiness to march by the 10th of May ensuing. The officers will disencumber themselves of all heavy baggage—retaining only such as may be indispensibly necessary.
In the intermediate time all such stores as are of consequence or that cannot remain at Danbury without a guard, you will have removed to Fish-kill.
You will make me an exact return of the arms and accoutrements wanting in the division that I may order an immediate supply to be drawn at Springfield. I am Sir &c.
